92 F.3d 1181
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Francisco Javier ROYO, Plaintiff--Appellant,v.COMMONWEALTH of Virginia Judiciary System;  VirginiaDepartment of Social Services;  Internal RevenueService, Defendants--Appellees.
No. 96-1473.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 23, 1996Decided:  July 30, 1996

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-96-161-R)
Francisco Javier Royo, Appellant Pro Se.  Raymond Lee Doggett, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Francisco Javier Royo appeals the district court's order granting the Commonwealth of Virginia's motion to dismiss on behalf of itself and the Virginia Department of Social Services, and dismissing Royo's complaint with prejudice against all Defendants.  We have reviewed the record and find no reversible error.  We affirm the district court's grant of the Commonwealth of Virginia's motion to dismiss on the reasoning of the district court.  However, we affirm the dismissal of Royo's claims against the Internal Revenue Service with the modification that the dismissal is without prejudice.  We further deny Royo's motion for general relief and his motion for injunction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED